 In the Matter of F. W. WOOLWORTH COMPANY, EMPLOYERandRETAILCLERKS INTERNATIONAL ASSOCIATION, AFL, PETITIONERCaseNo. 9-RC-403SUPPLEMENTAL DECISION AND ORDER DIRECTINGHEARING ON OBJECTIONS TO ELECTIONSeptember 20, 1,949.Pursuant to a Decision and Direction of Election in the above-entitled case, issued May 8, 1949,1 an election by secret ballot was heldon June 7, 1949, at Cincinnati, Ohio, under the direction and super-Sion of the Regional Director for the Ninth Region.At the close of the election, the parties were furnished with aTally of-Ballots which indicates that there were 28 eligible voters andthat 26 votes were cast, of which 8 were for'the Petitioner, 15 againstthe Petitioner, and 3 challenged.On June 10, 1949, the Petitioner filed timely objections to conductaffecting the results of the election wherein it alleged that: (1) someof the 14 part-time employees whose names appeared on the eligibilitylist and who cast ballots in the election were casual employees andhence ineligible to vote; (2) that representatives of the Employerescorted part-time employees into the office where they were coercedinto voting against the Petitioner; and (3) the store manager andassistant store manager generally engaged in coercing employees inorder to compel them to vote against the Petitioner.On August 26, 1949, following an investigation, the Regional Di-rector issued and duly served upon the parties his Report on Objec-tions wherein he recommended that the objections as contained in theallegations numbered 1 and 2, above, be dismissed.With respect toallegation 1, he stated that inasmuch as the Decision and Directionof Election of the Board stated that all regular part-time employeeswere eligible to participate in the election, and as the Petitioner did notchallenge the ballots of any of the part-time employees, there was nomerit to the post election charge that they were ineligible voters.In connection with allegation 2, the Regional Director stated that no183 N. L. R. B. 439. Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powersin connectionwith thiscase to athree-member panel [Members Houston, Reynolds, and Murdock].86 N. L. R.B.,No. 9.36 F.W. WOOLWORTH COMPANY37evidence supporting this contention was disclosed by his investigation.He further found that allegation 3, and the investigation conductedthereunder, raised substantial and material factual issues regardingthe results of the election and recommended that a hearing be heldon those issues.Thereafter, on August 31, 1949, the Employer filed an Exception tothe Report on Objections in which it alleged that it had not been servedwith copies of the Petitioner's objections in conformance with Section203.61 of the Board's Rules and Regulations, and that the objectionsand the petition herein should therefore be dismissed.The Employerdid not take exception to the factual findings of the Regional Directorinsofar as they pertained to the allegations contained in the objec-tions.Furthermore, the Employer admits receipt of a copy of thePetitioner's letter addressed to the Regional Director and stating itsobjections to the election.However, the Employer contends thatproper service had not been made because the copy sent to it did notalso contain copies of three notarized statements, the originals ofwhich were submitted to the Regional Director as attachments to thePetitioner's letter of objection.We find no merit in this exception.The Employer was properly advised of the substance of Petitioner'sobjections and no showing of prejudice resulting from the failure toenclose statements sent to the Regional Director to facilitate his inves-tigation, was made.Moreover, we have previously held that the factthat an employer does not receive a copy of objections to an election,in the absence of other factors, is immaterial.2As no valid exceptions to the Regional Director's Report on Objec-tions have been filed by either of the parties, we hereby adopt the find-ings and recommendations made by the Regional Director in his report.Accordingly, we shall dismiss the objections as contained in allega-tions 1 and 2 and shall direct that a hearing be held on the factualissues regarding the results of the election which are raised by allega-tion 3, above.ORDER DIRECTING HEARING ON OBJECTIONS TO THEELECTIONIT IS HEREBY ORDERED that a hearing be held on the aforesaid objec-tion, and,IT Is FURTHER ORDERED that the above-entitled proceeding be, and ithereby is, remanded to said Regional Director for the purpose of con-ducting such hearing, and that the Regional Director be, and he herebyis, authorized to issue notice thereof.' SeeMatter of Minnesota Mining & Manufacturing Company,81 N. L. R. B. 557.867351-50-vol.86---4